Case 1:20-cv-02913-GLR Document 1 Filed 10/09/20 Page 1 of 8
                                                  FILED
                                                  U.S. DISTRICT COURT
                                                  DISTRICT OF MARYLAND
                                                    10/9/2020
                                                  CLERK’S OFFICE
                                                  AT BALTIMORE
                                                  BY O.L., DEPUTY CLERK

                                                GLR-20-2913
Case 1:20-cv-02913-GLR Document 1 Filed 10/09/20 Page 2 of 8
Case 1:20-cv-02913-GLR Document 1 Filed 10/09/20 Page 3 of 8
Case 1:20-cv-02913-GLR Document 1 Filed 10/09/20 Page 4 of 8
Case 1:20-cv-02913-GLR Document 1 Filed 10/09/20 Page 5 of 8
Case 1:20-cv-02913-GLR Document 1 Filed 10/09/20 Page 6 of 8
Case 1:20-cv-02913-GLR Document 1 Filed 10/09/20 Page 7 of 8
Case 1:20-cv-02913-GLR Document 1 Filed 10/09/20 Page 8 of 8
